Citation Nr: 1130029	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  11-16 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a heart disorder, claimed as coronary artery disease, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from October 1957 to December 1966.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which, denied service connection for diabetes mellitus and coronary artery disease, status post angioplasty (also claimed as congestive heart failure) finding that the evidence submitted was not new and material so as to reopen a previous denial of the claims.  In a June 2011 statement of the case, the RO subsequently reopened the claims pursuant to additional evidence submitted, but continued to deny the claims on the merits.

Historically, a June 2006 rating decision denied service connection for coronary artery disease, status post angioplasty and diabetes mellitus, on the basis that the conditions were neither incurred in nor aggravated by service, including on either a direct or presumptive basis.  

By a decision issued in June 2010, the Board, in pertinent part, denied service connection for a heart disorder, claimed as coronary artery disease and diabetes mellitus, to include as due to herbicide exposure.  

The Veteran requested to reopen his claim for service connection for a heart disorder and diabetes mellitus in April 2011.  In support of the request to reopen the claim, the Veteran's representative submitted copies of the USS Saint Paul's deck logs that showed the ship was anchored in Cam Ranh Bay in 1966.  These official service department records are relevant to the disabilities on appeal, because they reflect the Veteran's proximity to the coast of Vietnam, which is pertinent to whether or not he was exposed to Agent Orange during his service in the U.S. Navy.  The records also previously were not in the file or considered by the RO or the Board in the prior decisions of record denying entitlement to service connection for a heart disorder and diabetes mellitus type II.  As these are service department records that existed and had not been associated with the claims file when VA previously considered the claim, the Board will reconsider these claims on the merits, rather than addressing whether or not new and material evidence has been received.  See 38 C.F.R. § 3.156(c).  

Additional evidence has since been added to the record that was not considered by the RO.  Remand is not necessary, as the benefits sought on appeal are granted below.  In addition, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  The record shows that the Veteran served in the U.S. Navy during the Vietnam era aboard the USS Saint Paul, among other vessels, and the competent and probative evidence establishes that he set foot on land in the Republic of Vietnam during his Navy service aboard that ship on June 17, 1966.

2.  The Veteran has been diagnosed with and has undergone medical and surgical treatment for coronary artery disease and diabetes mellitus type II since 2003.

3.  The Veteran's diabetes mellitus type II and coronary artery disease are presumed by law to be related to his presumed exposure to herbicide agents in Vietnam.


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II is presumed to have been incurred in service, as a result of in-service exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Coronary artery disease is presumed to have been incurred in service, as a result of in-service exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary, as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, including cardiovascular-renal disease and diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In addition to the foregoing, service connection can be presumed if a veteran was exposed to a herbicide agent during active service.  By current regulation, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  

In addition, pursuant to a regulatory amendment published after issuance of the 2010 volume of the Code of Federal Regulations, ischemic heart disease, Parkinson's disease, and hairy cell leukemia have been added to the list of presumptive disabilities.  See Final Rule, 75 Fed. Reg. 53,202-216 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)). 

Most of the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  

Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009).  As noted above, the most recent issuance by the Secretary has added ischemic heart disease, Parkinson's disease, and hairy cell leukemia to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-216 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).  

The revised 38 C.F.R. § 3.309(e) indicates that the term "ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  For the purposes of this section, the term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, Note 3, 75 Fed. Reg. 53,202 (Aug. 31, 2010).

Presumptive service connection for the listed diseases as a result of herbicide exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

III.  Facts and Analysis

The Veteran seeks service connection for coronary artery disease and diabetes mellitus, which he contends are related to his exposure to herbicides during his Naval service.

Personnel records show that the Veteran served in the U.S. Navy during his military service.  Specifically, he served aboard the USS BROWN, from August 1958 to January 1962; the USS ANDERSON, from January 1962 to May 1964; the USS ST. PAUL, from May 1966 to November 1966; and the USS DUNCAN from November 1966 to December 1966.  Pursuant to 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii), service in the Republic of Vietnam includes service in the waters offshore and service in other locations only if service involved duty or visitation in-country.  .  Therefore, one of the determinative issues in this case is whether the Veteran served on land in Vietnam during his Naval service.  

The Veteran's DD Form DD-214, Armed Forces of the United States Report of Transfer of Discharge, reflects that he was awarded the Armed Forces Expeditionary Medal for the Cuemoy and Matsu Islands, and the Vietnam Service Medal.  These decorations do not conclusively prove that the Veteran had in-country Vietnam service.  

As used herein, the term "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The interpretation of the quoted language has been the subject of extensive litigation.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, in order for the presumption of service connection based upon herbicide exposure to apply, a veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of that country.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  Although the Veteran served during the Vietnam era on a ship that might have been in the waters off the coast of Vietnam, the important issue here is whether he actually set foot in Vietnam.  In this regard, Congress, in drafting the statute containing the presumption of herbicide exposure in Vietnam, did not specify any minimum time period during which a veteran needs to be in Vietnam in order to qualify.

Review of the Dictionary of American Fighting Ships, obtained from the U.S. Navy's Naval Historical Center in Washington, D.C., reflects that the USS SAINT PAUL was noted to have "help[ed] to combat Communist aggression in South Vietnam."  None of the other ships on which the Veteran served were noted to have served in the waters off Vietnam.  A March 2006 response from the National Personnel Records Center indicates that, although they could confirm that the Veteran served on the USS SAINT PAUL in the official waters of Vietnam during two lengths of time in 1966, they were unable to determine that the Veteran had in-country service for the purposes of the controlling regulations. 

Deck logs from the USS SAINT PAUL note that on June 17, 1966, it was anchored in Cam Ranh Bay, South Vietnam from 1410 to 1535.  However, the short narrative describing the ship's movements upon entering Cam Ranh Bay do not include any reports of service members going inland.

Thus, the service department records do not conclusively show that the Veteran set foot in Vietnam during his service on the USS SAINT PAUL.

Email correspondence from a USS SAINT PAUL historian notes that he could confirm that the ship anchored in Cam Ranh Bay one time in 1966 on June 17, for one hour and 25 minutes and that the ship's boats might have traveled from the ship to the shore to pick up supplies and deliver and receive mail on June 17.  However, only the crew members on those boats would have stepped ashore.

A buddy statement from P.A. was submitted in July 2011, which noted that he had served on the USS SAINT PAUL during its deployment to Vietnam in 1966.  P.A. recalled that they were to provide ground fire support to the land troops and that on the first deployment the guns misfired due to a computer malfunction.  Shortly after the malfunction they were advised that they would go to Cam Ranh Bay to start computer repairs.  He recalled that they dropped anchor a few hundred yards off the coast (maybe farther) and that, while he had no firsthand knowledge of a landing party, he knew there was no "underway replenishment" and that the need for repair parts was urgent.

Another buddy statement was submitted from T.M., who noted that in June 1966 he was in charge of the "FT Shop (Fox Division Office, etc)" and that he was responsible for all supply requisitions and maintenance requests for their division.  He distinctly recalled preparing the initial maintenance and parts request form that was required for their supply division to complete the formal USS SAINT PAUL CA-73 requisition.  He indicated that the parts in question were for the 5-inch MK-37 system as they were critical to provide accurate gunfire support.  He also recalled that timing was of the essence and Cam Ranh Bay had what they needed.  T.M. stated that, because the system was the Veteran's responsibility, he led the party ashore to acquire the needed items.

A third buddy statement was submitted from P.S., who noted that he was writing in regard to his time spent aboard the USS SAINT PAUL from May 1966 to November 1966.  He indicated that he was in the second unit (weapons division) and was a second class petty officer in the fire patrol (1st Division).  He recalled that he and a fellow petty officer were assigned to accompany the Veteran ashore at Cam Ranh Bay to get supplies needed to repair the computer for the 5-inch guns.  After getting the needed supplies they then returned to the ship.  

These buddy statements are probative evidence in support of the Veteran's claim that the Veteran stepped foot on land in Vietnam.  Lay persons are competent to state that which a person can experience or observe.  As the recollection of a ship's activities and a journey onto land to receive supplies are capable of lay observation, these buddy statements are considered competent evidence.  The recollections of the Veteran's fellow service members also are detailed and consistent.  Specifically, they all support that the USS SAINT PAUL had a malfunctioning computer for the 5-inch guns that needed urgent repair and that when the ship anchored off the coast of Vietnam in Cam Ranh Bay in June 1966, the Veteran and some other service members went inland to get supplies required for the repairs.  This is consistent with the ship's logs from the USS SAINT PAUL, which show that the ship anchored in Cam Ranh Bay on June 17, 1966, for approximately one and a half hours.  As the statements are consistent, the buddy statements are considered credible, as well.  

The Board finds that, when weighing the lack of official documentation of service on land in Vietnam from the service department, and the credible and competent statements from the Veteran's fellow service members who recalled that the USS SAINT PAUL was in need of supplies when it anchored in Cam Ranh Bay in June 1966 and that the Veteran went ashore to help retrieve the needed supplies, the evidence for and against the claim is in approximate balance as to whether or not the Veteran, in fact, set foot in Vietnam.  Under these circumstances, a reasonable doubt is raised, and will be resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Thus, he is presumed to have been exposed to herbicides  under 38 U.S.C.A. § 1116(f).

Post-service evidence shows that the Veteran was diagnosed with diabetes mellitus type II in January 2003.  An October 2003 private inpatient record also shows a diagnosis of coronary artery disease; the Veteran then underwent left heart catheterization, selective coronary angiography, and bilateral left ventriculography.  A January 2004 private treatment record notes that the Veteran was admitted with severe chest pain, and had a history of coronary artery disease.  Another January 2004 private treatment record noted the Veteran's father's death at age 52 due to coronary artery disease.  The Veteran underwent cardiac catheterization, coronary angiography, and stenting in January 2005; diagnoses of coronary artery disease were noted at that time and in December 2005 and April 2006 private treatment records.  

Thus, the record indicates that the Veteran's claim falls within the purview of the Vietnam herbicide presumption for diabetes and the new Vietnam herbicide presumption for coronary heart disease.  Specifically, he is presumed to have been exposed to herbicides in service and has post-service diagnoses of diabetes mellitus type II and coronary artery disease.  There also is no affirmative evidence to the contrary in rebuttal of the presumed relationship between the coronary artery disease and service. 

The Board is aware that the January 2004 private treatment report notes that the Veteran has other risk factors for coronary artery disease, including family history, and was also noted to have chronic hypertension diagnosed since at least May 1996, which was noted as a risk factor for a heart attack by a private doctor in November 2005.  Further mindful of the doctrine of giving the benefit of the doubt to the veteran, the Board believes those findings are not sufficient to rebut the presumptive provisions of the law based upon the effect of intercurrent injury or disease, as contemplated under 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(d). 

In conclusion, the Board concludes there is reasonable doubt raised, resolves such doubt in the Veteran's favor, and finds that service connection for the Veteran's diabetes mellitus type II and coronary artery disease is warranted.



ORDER

Entitlement to service connection for a heart disorder, claimed as coronary artery disease, to include as secondary to herbicide exposure is granted.

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, is granted.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


